IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Atlantic Wind, LLC               :
                                 :
           v.                    :
                                 :
Zoning Hearing Board of Penn     :
Forest Township                  :
                                 :
Bethlehem Authority              :
                                 :
           v.                    :
                                 :
Zoning Hearing Board of Penn     :
Forest Township                  :
                                 :
Appeal of: Bethlehem Authority   :   No. 585 C.D. 2020
                                 :
                                 :
Atlantic Wind, LLC,              :
                 Appellant       :
                                 :
           v.                    :
                                 :
Penn Forest Township             :
Zoning Hearing Board             :   No. 591 C.D. 2020
                                 :
                                 :
Bethlehem Authority              :
                                 :
           v.                    :
                                 :
Penn Forest Township Zoning      :
Hearing Board                    :
                                 :
Appeal of: Atlantic Wind, LLC    :   No. 20 C.D. 2021
                                 :
                                 :
Bethlehem Authority,             :
                 Appellant       :
                                 :
           v.                    :
                                 :
The Zoning Hearing Board of      :   No. 242 C.D. 2021
Penn Forest Township             :   Argued: December 13, 2021
BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                    FILED: January 12, 2022

               Atlantic Wind, LLC (Atlantic Wind) and Bethlehem Authority
(Authority) (collectively, Appellants) appeal from the Carbon County Common
Pleas Court’s (trial court) May 29, 2020 order affirming the Penn Forest Township
(Township) Zoning Hearing Board’s (ZHB) January 30, 2019 decision that denied
Atlantic Wind’s special exception application (Application). Appellants present
three issues for this Court’s review: (1) whether the ZHB erred by concluding that
the Penn Forest Township Zoning Ordinance of 2011 (Ordinance) prohibited
Atlantic Wind’s proposed wind energy/wind turbine facility (Project)1 as a second
principal use; (2) whether the ZHB erred by concluding that Atlantic Wind failed to
demonstrate compliance with the Ordinance’s special exception standard relating to


       1
               [T]he process of wind energy is the process of converting energy
               from the wind into electricity. And that happens whenever the wind
               flows across a wind turbine. Modern wind turbines then turn to the
               wind, sense the speed of the wind and adjust the pitch of the blades
               accordingly. That converts the kinetic energy of the wind into
               rotational energy of the blades which in turn turns a generator
               producing electrons that then flow out of the wind turbine through a
               local collector system and then into the grid. And then the laws of
               physics dictate where those electrons will flow.
Reproduced Record (R.R.) at 951a-952a. Section 202 of the Ordinance defines “wind turbine” as
“a wind energy conversion system that converts wind energy into electricity through the use of a
wind turbine generator, and includes the nacelle, wind rotor, tower, and pad transformer, if any.”
Ord. § 202 (R.R. at 255a). A “wind rotor” consists of “the blades, plus the hub to which the blades
are attached, that are used to capture wind for the purpose of energy conversion. The wind rotor
is mounted on a pole or tower or other suitable structure along with other generating and electrical
equipment to form a [w]ind [t]urbine.” Id.
                                                 2
the Project’s noise level; and (3) whether the ZHB erred by concluding that a
meteorological tower was not permitted by special exception and/or accessory use.2
Upon review, this Court reverses in part, and vacates and remands in part.
               The Authority is a City of Bethlehem municipal authority that owns
property located along Hatchery Road (a/k/a Reservoir Road) in the Township,
identified by the following tax parcel identification numbers: 52-51-A8 (149.83
acres), 37-51-A7 (244.11 acres), 24-51-A1 (1,061.64 acres), 25-51-A2 (425.40
acres), 38-51-A1.02 (39.76 acres), 37-51-A4 (287.60 acres), 38-51-A1.01 (204.71
acres), 24-51-A3.4 (666.82 acres), 37-51-A6 (381.50 acres), 25-51-A3 (503.51
acres), 37-51-A7.04 (14.21 acres), 37-51-A9 (54.25 acres), 37-51-A2 (25.39 acres),
37-51-A3 (30.49 acres), 37-51-A1 (376.26 acres), and 38-51-A4 (708.66 acres).3, 4
See Reproduced Record (R.R.) at 54a-55a, 209a, 464a-465a, 1876a-1877a.
Together, the parcels comprise approximately 5,000 acres (collectively, the Project
Area). See R.R. at 203a, 435a, 936a. Most of the Project Area is located within the
Township’s Rural Residential (R-1) Zoning District, with the smaller balance of the
Project Area located in the Township’s Low Density Residential (R-2) Zoning
District. See ZHB Dec. at 6 (R.R. at 53a). The Authority also maintains the Penn
Forest and Wild Creek water reservoirs outside the Project Area, which supply the
City of Bethlehem’s drinking water. See ZHB Dec. at 11, Finding of Fact (FOF) 31
(R.R. at 57a).


       2
          Despite properly citing in its brief that this Court’s review is of the ZHB’s decision, see
Atlantic Wind Br. at 4, Atlantic Wind’s Statement of Questions Involved challenged the propriety
of the ZHB’s decision and the trial court’s decision. See id. at 5-6, 12-13. Because this Court’s
review is limited to the ZHB’s decision, see Friends of Lackawanna v. Dunmore Borough Zoning
Hearing Bd., 186 A.3d 525 (Pa. Cmwlth. 2018), the issues have been rephrased accordingly.
        3
          Parcel 38-51-A4 was not originally included in the Application, but was added during the
hearing process after being properly advertised. See R.R. at 54a-55a, 1876a, 1977a, 1979a, 1981a.
        4
          The Authority owns approximately 13,800 acres that span the Township in Carbon
County and Polk Township, Monroe County. See R.R. at 436a. This appeal involves only the
Authority’s property in the Township.
                                                 3
             On April 14, 2011, the Authority and The Nature Conservancy, a global
non-profit environmental organization, entered into a 60-year Term Conservation
Easement (Conservation Easement) covering certain of the Authority’s real property
in Carbon and Monroe counties, including the lots comprising the Project Area
(Protected Property), see R.R. at 409a, 435a. The parties’ intention in executing the
Conservation Easement was to keep the Protected Property’s “ecological, scientific,
educational[,] and aesthetic value in its present state as a natural area which has not
been subject to development or exploitation but is currently utilized for the
production of potable water[.]” Conservation Easement at 1 (R.R. at 409a).
             Section 1 of the Conservation Easement specified that its purpose was

             to ensure that the Protected Property will be retained
             predominantly in its natural, scenic, forested, and open
             space condition, free of additional forest fragmentation or
             additional development; to protect any rare plants,
             animals, or plant communities on the Protected Property;
             and to prevent any use of the Protected Property that will
             significantly impair or interfere with the conservation
             values or interests of the Protected Property described
             above. Specifically, this Conservation Easement will
             assure long-term, professional, independent third-party
             certified forest management on the Protected Property for
             the production, management and harvesting of
             economically valuable timber and related forest products
             while ensuring the conservation values as described above
             are protected or enhanced. This Conservation Easement
             will ensure the protection of forest and other natural
             resources on the Protected Property and allow for the
             potential of economic return from the protection,
             management, maintenance, and improvement of
             ecosystem services provided by the Protected Property.

Conservation Easement at 3 (R.R. at 411a).
             Therein, the Authority agreed to

             confine the use of the Protected Property to such activities
             as are consistent with the purpose of th[e] Conservation
             Easement and shall specifically include [the Authority’s]
                                          4
              right and ability to manage and operate the Protected
              Property in order to produce potable drinking water for the
              customers of [Bethlehem] City’s water system.

Id. Section 3.9 of the Conservation Easement authorized the Authority “to enter into
commercial wind development[,]” Conservation Easement at 10 (R.R. at 418a), as
long as the Authority, inter alia, complied with permitting and approval
requirements, and minimized community visual and sound impacts and disturbances
to the large, continuous forest patches. See id. at 10-11 (R.R. at 418a-419a).
              On March 6, 2013,5 Atlantic Wind leased the Project Area from the
Authority pursuant to a Wind Lease and Wind Energy Lease Agreement
(Agreement). See R.R. at 436a-505a. In Section 3.1 of the Agreement, the Authority
granted Atlantic Wind “the sole and exclusive rights[,] []in Atlantic[ Wind’s] sole
discretion, . . . to use the [Project Area] for wind energy purposes, and to convert all
of the wind resources of the [Project Area,]” “provided that it is in accordance with
the [] Conservation Easement . . . and the primary mission of the [Authority] to
produce potable water[.]” Agreement at 3 (R.R. at 438a). In 2013 and 2015, Atlantic
Wind filed and the ZHB approved conditional use applications to construct
temporary commercial communication towers in the Project Area6 that would
measure and record wind at the site. See R.R. at 310a-316a, 370a, 677a-678a, 959a,
1056a-1057a. Thereafter, Atlantic Wind erected the towers.
              On February 5, 2018, Atlantic Wind filed the Application, therein
proposing 28 wind turbines with access roads and appurtenant structures and
infrastructure integral to the Project’s operation, including the permanent



       5
        The Authority contacted Atlantic Wind in 2009 about developing the Project Area for
wind energy. See R.R. at 952a-953a. They finally reached an agreement in 2013. See R.R. at
953a.
      6
        One of the temporary towers is located on the lot identified by tax parcel identification
number 37-51-A7, one is on lot 24-51-A1, and two are on lot 25-51-A2.
                                               5
meteorological tower.          See R.R. at 203a-226a.              Specifically, Atlantic Wind
requested:

               1. Special [e]xception pursuant to Section[] 306.B.1 [of
               the Ordinance] to permit the proposed wind turbine
               use/wind energy conversion system (under the category of
               a miscellaneous use per the 306.B.1 Use Chart) in the R-1
               Zoning District along with appurtenant infrastructure
               including but not limited to roads, permanent
               meteorological towers, electrical substations, overhead
               and underground electrical and data cables and
               transmission lines.
                    a. [Atlantic Wind] believes the permanent
                    meteorological towers are permitted as part of the
                    wind turbine use because the definition of wind
                    turbine as set forth in Section 202 [of the
                    Ordinance] includes towers[,] and because the
                    permanent meteorological towers are an integral
                    part of the use and necessary for the operation of
                    the wind energy conversion system. In the
                    alternative, [Atlantic Wind] seeks an interpretation
                    from the Zoning Officer pursuant to Section
                    306.C.11 [of the Ordinance [sic]7] that the
                    permanent meteorological tower(s) are permitted
                    as an accessory use or structure that is customary
                    and incidental to the permitted wind turbine use
                    and/or permitted as an accessory structure to the
                    permitted wind turbine use pursuant to Section
                    402.A.54(n) [of the Ordinance8] which permits
                    accessory electrical facilities.
                    b. In the alternative, and without waiving the
                    above interpretations, [Atlantic Wind] requests a
                    special exception pursuant to Section 105.B [of the
                    Ordinance9]     to    permit     the    permanent


       7
          Ord. § 306.C.11.
       8
          Ord. § 402.A.54(n).
        9
           Ord. § 105.B, www.pennforesttownship.org/wp-content/uploads/2021/05/ZONING-
BOOK-1.pdf (last visited Jan. 11, 2022).
        In their briefs, the parties cite to Ordinance sections not included in the record. Other parts
of the Ordinance not included in the record are dispositive of the issues before this Court. Section
                                                  6
                  meteorological tower(s) as a use not specifically
                  provided for (and not prohibited) in any of the
                  zoning districts.
              2. [Atlantic Wind] also seeks, to the extent applicable, any
              other variances, interpretations, and/or relief that the
              [ZHB] and/or Hearing Officer may ultimately deem
              necessary.

Appl. at 1-2 (R.R. at 209a-210a) (footnote omitted).
              On February 23, 2018, the Township’s Zoning Officer John DeCusatis
(Zoning Officer) issued a memorandum to the ZHB, in which he opined that Atlantic
Wind’s proposed permanent meteorological tower was part of the overall Project.
See R.R. at 286a-297a, 681a, 933a, 1199a, 1474a; see also Atlantic Wind Br. at 37
n.11.
              The ZHB accepted evidence regarding Atlantic Wind’s Application at
its March 1, April 4 and 24, June 5, July 16, August 13, September 10, October 2
and 30, and December 17, 2018 meetings. By January 30, 2019 decision, the ZHB
denied the Application, concluding, in relevant part:

              Atlantic Wind failed to meet its burden of establishing by
              creditable evidence that the [A]pplication complies with
              all applicable requirements of the [Ordinance,] since the
              proposed [Project] would constitute a second principal use
              within a residential district in violation of Section 802.B.2
              of the [] Ordinance [(relating to numbers of principal
              uses)10] and the proposed permanent meteorological tower
              would not qualify as an accessory use or would be
              considered a second principal use within that residential
              district. Atlantic Wind failed to present evidence and
              failed to sustain its burden that the [Project] would comply
              with Section 402.A.54.p of the [] Ordinance [(relating to
              noise levels)11] . . . .


6107(a) of the Judicial Code declares that “[t]he ordinances of municipal corporations of this
Commonwealth shall be judicially noticed.” 42 Pa.C.S. § 6107(a).
       10
          Ord. § 802.B.2.
       11
          Ord. § 402.A.54.p.
                                              7
ZHB Dec. at 20 (R.R. at 67a).
               On February 28, 2019, Appellants separately appealed from the ZHB’s
decision to the trial court. The Penn Forest Board of Supervisors intervened in both
appeals.    On May 21, 2019, the trial court granted Atlantic Wind’s and the
Authority’s unopposed joint motion to consolidate the appeals. On June 6, 2019, the
trial court granted petitions to intervene filed by 42 property owners and J. William
Fontaine, II (collectively, Objectors).12 Without taking additional evidence, on May
29, 2020, the trial court affirmed the ZHB’s denial of Atlantic Wind’s Application,
stating: “[T]he ZHB’s findings of fact are supported by substantial evidence and []
the ZHB neither abused its discretion nor committed any error of law.” Trial Ct. Op.
at 7 (R.R. at 16a). Appellants appealed to this Court.13
               The trial court ordered Appellants to file Concise Statements of the
Errors Complained of on Appeal pursuant to Pennsylvania Rule of Appellate
Procedure (Rule) 1925(b), see R.R. at 543a-544a, which they did. See R.R. at 545a-
553a. On October 23, 2020, the trial court filed an opinion pursuant to Rule 1925(a)
(1925(a) Opinion). See R.R. at 554a-562a.




       12
          Due to Atlantic Wind’s claim that Objectors’ lacked standing based on their proximity
to the Project Area, the trial court held a hearing solely on that issue. See Atlantic Wind Br. at 7
n.1.
       13
               Appellate review of a decision of a zoning hearing board, where the
               trial court does not take any additional evidence, is limited to
               determining whether the [zoning hearing] board abused its
               discretion or committed an error of law. Twp. of Exeter v. Zoning
               Hearing Bd. of Exeter Twp., . . . 962 A.2d 653 ([Pa.] 2009). An
               abuse of discretion occurs where the [zoning hearing] board’s
               findings are not supported by substantial evidence. Id. Substantial
               evidence is such relevant evidence that a reasonable person would
               accept as adequate to support the conclusion reached. Id.
Friends of Lackawanna, 186 A.3d at 531 n.6.
                                                 8
                                          Discussion
               (1) Second Principal Use
               Section 801.B.2 of the Ordinance states, in pertinent part: “A lot within
a residential district shall not include more than one principal use . . . unless
specifically permitted by this Ordinance.” Ord. § 801.B.2 (R.R. at 277a) (emphasis
added). Section 306.B.1.g of the Ordinance (Use Table, Miscellaneous Uses) lists
wind turbines among the principal uses permitted in the Township’s R-1 Zoning
District by special exception.14 See R.R. at 257a-258a; see also Ord. § 306.B.1.g.15
               The ZHB concluded that “the proposed [Project] would constitute a
second principal use within a residential district in violation of Section 802.B.2 of
the [] Ordinance[,]” ZHB Dec. at 20 (R.R. at 67a), because the “Authority’s current
use of the proposed Project Area is a ‘[g]overnment [f]acility[],[’]” ZHB Dec. at 14,
Conclusion of Law (COL) 14 (R.R. at 61a), for “the production of potable water.”
Id., COL 15. The ZHB relied on the Conservation Easement, the Agreement, and
the following findings to reach that conclusion:

               32. The Chairman of the [] Authority wrote to the Federal
               Energy Regulatory Commission [(FERC)] on February
               25, 2015,[16] stating in pertinent part that “the [City of

       14
           Because wind turbines are not permitted uses in the Township’s R-2 Zoning District,
they cannot be authorized by special exception.                      See Ord. § 306.B.1.g,
www.pennforesttownship.org/wp-content/uploads/2021/05/ZONING-BOOK-2.pdf (last visited
Jan. 11, 2022).
        15
              See    Ord.     Use      Table      at  3-14,     www.pennforesttownship.org/wp-
content/uploads/2021/05/ZONING-BOOK-2.pdf (last visited Jan. 11, 2022).
        16
           The Authority drafted the letter as a comment to be included in FERC’s environmental
impact statement regarding the route of the proposed PennEast Pipeline Project. See R.R. at 2210a.
The ZHB declared:
               [Atlantic Wind] and the [] Authority cannot now take an alternative
               position and claim that the land located within the Project Area is
               simply vacant and can be utilized for the construction of twenty-four
               (24) wind turbines with pertinent structures and infrastructures
               including access roads, permanent meteorological towers, electrical
                                                9
              Bethlehem’s] water comes entirely from surface sources
              and two (2) reservoirs in the Pocono Mountains. The two
              major components of the water supply system, which the
              Authority controls and has a duty to protect, are (i) the
              reservoirs holding the water, including the headwaters and
              streams feeding those reservoirs and (ii) the pipeline
              conveyance system that carries the water from the
              reservoirs to more than 115,000 customers.” (Exhibit 0-
              13 and 7/23/[20]18 Tr. [a]t 82:8-25, 83:1-25 and 84:1-13).
              33. In that same letter, the [] Authority stated:
                  Protecting the [A]uthority’s reservoirs necessarily
                  requires protecting the surface waters feeding
                  those reservoirs. To that end the [A]uthority not
                  only owns the reservoirs, [but] it also owns the
                  land containing the headwaters and the streams
                  feeding the reservoirs. To protect the headwaters
                  and feeder streams, the [A]uthority has placed
                  significant portions of its land in a [C]onservation
                  [E]asement.

ZHB Dec. at 10, FOFs 32-33 (R.R. at 57a); see also ZHB Dec. at 9-10, 17 (R.R. at
64a); February 25, 2015 Letter (R.R. at 2208a-2209a, 2210a-2212a).

              [T]he ZHB [] determined that since the main or dominant
              use of the [Project Area] is the production of potable
              water, the proposed use of the [Project Area] for twenty-
              four (24) wind turbines and accessory structures including
              the permanent meteorological tower whether as a principal
              use or accessory structure is precluded by the [Ordinance].

ZHB Dec. at 18 (R.R. at 65a).



              substation[s], overhead and underground electrical data cables, and
              transmission lines which obviously will result in significant
              disruption and alteration of the pristine lands which the [] Authority
              felt were so necessary to be maintained in that state that it entered
              into a [Conservation Easement].

ZHB Dec. at 18 (R.R. at 65a).



                                               10
              Appellants argue that the ZHB erred by denying the Application on that
basis. Specifically, Appellants claim that, since the Project Area is currently vacant
land with no existing use or activity, the Project cannot be a second principal use; in
other words, deliberate nonuse is not a use regulated by the Ordinance. Appellants
also assert that the Project Area is not a lot but, rather, a collection of independent
lots with distinct tax parcel numbers which, in the absence of an authorizing
Ordinance provision,17 cannot be merged without express Township approval.
              The law is well settled that “[w]here a word or phrase in a zoning
ordinance is defined, a court is bound by the definition.” Slice of Life, LLC v.
Hamilton Twp. Zoning Hearing Bd., 207 A.3d 886, 899 (Pa. 2019). In addition,
while it is true that zoning ordinances are to be interpreted to allow the broadest
possible land use, it is also true that their words must be construed by their plain and
ordinary meanings. See MarkWest Liberty Midstream & Res., LLC v. Cecil Twp.
Zoning Hearing Bd., 102 A.3d 549 (Pa. Cmwlth. 2014) (MarkWest I).
              In the instant matter, Section 102 of the Ordinance defines “use” as

              [t]he purpose, activity, occupation, business or operation
              for which land or a structure is designed, arranged,
              intended, occupied or maintained. Uses specifically
              include but are not limited to the following: activity within
              a structure, activity outside of a structure, any structure,
              recreational vehicle storage or parking of commercial
              vehicles on a lot.

Ord. § 102 (R.R. at 254a) (emphasis added). A “principal use” is defined as the
“dominant use(s) or main use on a lot, as opposed to an accessory use.” 18 Id. (R.R.
at 249a). “Lot” is defined, in relevant part, as “[a] designated parcel, tract or area of
land established by a plat or otherwise as permitted by law and to be used, developed

       17
           Based on this Court’s review of the Ordinance, the Township does not appear to have a
merger of lots provision.
        18
           An “accessory use” is “[a] use customarily incidental and subordinate to the principal
use or building and located on the same lot with such principal use.” Ord. § 102 (R.R. at 231a).
                                               11
or built upon as a unit. A ‘lot’ shall be a lot of record held in single and separate
ownership. . . .” Id. (R.R. at 244a). Accordingly, if the Authority’s potable water
protection is a dominant use on a lot in the Project Area, the ZHB had no choice but
to deny the Application as to that lot pursuant to Section 801.B.2 of the Ordinance.
             According to the Agreement, the Authority’s primary mission is “to
produce potable water[.]” Agreement at 3 (R.R. at 438a). The Conservation
Easement also declared that it was intended to keep the Protected Property/Project
Area’s “ecological, scientific, educational[,] and aesthetic value in its [then-]present
state as a natural area which has not been subject to development or exploitation but
is currently utilized for the production of potable water[.]” Conservation Easement
at 1 (R.R. at 409a). The Authority defended its purpose to FERC in 2015. Because
the Authority, the Agreement, and the Conservation Easement reflect that the
Authority’s clear “purpose . . . for which [the Protected Property, that includes the
Project Area] . . . [was] . . . intended . . . or maintained[,]” the Authority’s potable
water protection could, perhaps, be a use, as that term is defined in Section 102 of
the Ordinance. Moreover, if it is a use contemplated by the Ordinance, and if it was
the dominant use of the Project Area when Atlantic Wind filed the Application, the
Authority’s potable water protection use could be the Project Area’s principal use.
Id. (R.R. at 249a).
             Further, while it is true that Section 801.B.2 of the Ordinance references
“a lot,” Ord. § 801.B.2 (R.R. at 277a), and the Township lacks authority to
unilaterally merge the individual Project Area lots into a single lot in the absence of
a merger of lots provision in the Ordinance, see Loughran v. Valley View Devs., Inc.,
145 A.3d 815 (Pa. Cmwlth. 2016), the fact that the Protected Property is comprised
of individual lots does not govern this Court’s analysis because the Protected
Property covers all of the Project Area’s individual lots. Thus, whether applying the
Authority’s potable water protection use to the Project Area’s individual lots or as
                                          12
an overlay to the larger Project Area, the result is the same - they are Protected
Property subject to that use and, thus, Section 801.B.2 of the Ordinance would
prohibit the Project as a second principal use on those lots.
                The ZHB construed the Authority’s potable water protection as a
government facility use. See ZHB Dec. at 14, COL 14 (R.R. at 61a). This Court
acknowledges that Section 306.B.1.d of the Ordinance (Table: Uses Allowed in Each
Zoning District (Use Table), Public/Semi-Public Uses) lists “Government Facility”
among the acceptable uses in the Township’s R-1 and R-2 Zoning Districts.19 Ord.
§ 306.B.1.d.      Section 102 of the Ordinance defines “Government Facility, Other
than Township-Owned” as:

                A use owned by a government, government agency[,] or
                government authority for valid public health, public
                safety, recycling collection[,] or similar governmental
                purpose, and which is not owned by [the] Township. This
                term shall not include uses listed separately in the [Use
                Table], such as ‘publicly owned recreation.’ This term
                shall not include a prison.

Ord. § 102 (R.R. at 241a) (emphasis added). Since the Authority owns the lots that
make up the Project Area, which is subject to the Authority’s protection of natural
resources like potable water, such use could conceivably qualify as a government
facility use.



       19
           The Use Table specifically allows “[g]overnment facility, other than uses listed
separately in [] Section 306 [of the Ordinance],” which include prisons/correctional institutions,
publicly owned/operated recreation parks, public utility facilities, non-household swimming pools,
United States Postal Service facilities, and water supply wells and related facilities, but does not
expressly include Conservation Easements. See R.R. at 257a-258a; see also Ord. at 3-9 - 3-10,
www.pennforesttownship.org/wp-content/uploads/2021/05/ZONING-BOOK-2.pdf (last visited
Jan. 11, 2022). Although the ZHB could look to the Conservation Easement to ascertain the
Authority’s purpose, this Court has held that the protection of a private easement is not a zoning
concern. In re AMA/Am. Mktg. Ass’n, Inc., 142 A.3d 923 (Pa. Cmwlth. 2016); see also R.R. at
1601a, 1625a.
                                                13
              However, Section 306.B.1.d of the Ordinance clearly specifies that a
government facility is a “[s]pecial exception use [necessitating a] zoning decision
by [the ZHB].” Ord. § 306.B.1.d (emphasis added).20

                   Generally speaking, ‘[a] special exception is not
                   an exception to a zoning ordinance, but rather a
                   use which is expressly permitted, absent a
                   showing of a detrimental effect on the
                   community.’ Manor Healthcare Corp. v. Lower
                   Moreland [Twp.] Zoning Hearing [Bd.], . . . 590
                   A.2d 65, 70 ([Pa. Cmwlth.] 1991). In other words,
                   as stated in our seminal decision in Bray v. Zoning
                   Board of Adjustment, . . . 410 A.2d 909, 911 ([Pa.
                   Cmwlth.] 1980)[:] ‘The important characteristic of
                   a special exception is that it is a conditionally
                   permitted use, [and] legislatively allowed if the
                   [special exception] standards are met.’ This
                   Court recently explained that an applicant for a
                   special exception has both the duty of presenting
                   evidence and the burden of persuading the [zoning
                   hearing board] that the proposed use satisfies the
                   objective requirements of the zoning ordinance for
                   the grant of [a] special exception.
              Tower Access Grp., LLC v. S. Union Twp. Zoning Hearing
              Bd., 192 A.3d 291, 300 (Pa. Cmwlth. 2018) . . . .

Vineyard Oil & Gas Co. v. N. E. Twp. Zoning Hearing Bd., 215 A.3d 77, 85 (Pa.
Cmwlth. 2019) (original emphasis omitted; emphasis added).

              Once the applicant meets these burdens, a presumption
              arises that the use is consistent with the health, safety and
              general welfare of the community. The burden then
              normally shifts to the objectors of the application to
              present evidence and persuade the [zoning hearing b]oard
              that the proposed use will have a generally detrimental
              effect.[21]

       20
                www.pennforesttownship.org/wp-content/uploads/2021/05/ZONING-BOOK-2.pdf
(last visited Jan. 11, 2022).
         21
            “The burden that is placed upon the objectors requires more than mere speculation of
possible harm.” In re: Thompson, 896 A.2d 659, 679 (Pa. Cmwlth. 2006). Rather, the law requires
                                              14
MarkWest I, 102 A.3d at 553 (quoting Greaton Props. v. Lower Merion Twp., 796
A.2d 1038, 1045-46 (Pa. Cmwlth. 2002)).
               Section 912.1 of the Pennsylvania Municipalities Planning Code
(MPC)22 provides, in pertinent part: “Where the governing body, in the zoning
ordinance, has stated special exceptions to be granted or denied by the [zoning
hearing] board pursuant to express standards and criteria, the [zoning hearing b]oard
shall hear and decide requests for such special exceptions in accordance with
such standards and criteria.” 53 P.S. § 10912.1 (emphasis added). “‘The function
of the [zoning hearing] board . . . is to determine that such specific facts,
circumstances and conditions exist which comply with the standards of the
ordinance and merit the granting of the [special] exception.’” EDF Renewable
Energy v. Foster Twp. Zoning Hearing Bd., 150 A.3d 538, 545 (Pa. Cmwlth. 2016)
(quoting Broussard v. Zoning Bd. of Adjustment of Pittsburgh, 831 A.2d 764, 769
(Pa. Cmwlth. 2003), aff’d, 907 A.2d 494 (Pa. 2006) (Broussard II)).
               In the Township, Section 116 of the Ordinance governs special
exception applications. See Ord. § 116; see also R.R. at 229a-230a, 259a, 275a-
276a. Section 116.B of the Ordinance sets forth the ZHB’s special exception
procedure. See Ord. § 116.B (R.R. at 229a). Section 116.B.3 of the Ordinance
specifies that “[t]he [ZHB] shall follow the procedures provided in Section 112 [of
the Ordinance,]” Ord. § 116.B.3, which spells out the ZHB’s procedures for hearings



that “objector[s] must prove to a high degree of probability that the impact from the proposed use
will substantially affect the health, safety and welfare of the community to a greater extent than
would be expected normally from that type of use.” Blancett-Maddock v. City of Pittsburgh
Zoning Bd. of Adjustment, 6 A.3d 595, 600 (Pa. Cmwlth. 2010). Moreover, this Court has
consistently held that protection of neighborhood aesthetics and property values are insufficient
bases upon which to deny special exceptions. Wyomissing Area Sch. Dist. v. Zoning Hearing Bd.
of Wyomissing Borough, 128 A.3d 851 (Pa. Cmwlth. 2015).
        22
           Act of July 31, 1968, P.L. 805, as amended, added by Section 91 of the Act of December
21, 1988, P.L. 1329, 53 P.S. § 10912.1.
                                               15
and decisions. See Ord. § 112.23 In addition, Section 116.C of the Ordinance
provides:

             Consideration of Special Exception Applications. When
             special exceptions are allowed by this Ordinance, the
             [ZHB] shall hear and decide requests for such special
             exceptions in accordance with standards established by
             this Ordinance, including the following:
             1. Compliance with this Ordinance. The applicant shall
             establish by credible evidence that the application
             complies with all applicable requirements of this
             Ordinance. The applicant shall provide the [ZHB] with
             sufficient plans, studies[,] or other data to demonstrate this
             compliance.
             2. Compliance with Other Laws. The approval may be
             conditioned upon the applicant later showing proof of
             compliance with other specific applicable Township, state
             and federal laws, regulations and permits. Required
             permits or other proof of compliance may be required to
             be presented to the Township prior to the issuance of any
             zoning permit, building permit, certification of occupancy
             and/or recording of an approved plan.
             3. Traffic. The applicant shall establish that the traffic
             from the proposed use will be accommodated in a safe and
             efficient manner that will minimize hazards and
             congestion, after considering any improvements proposed
             to be made by the applicant as a condition on approval.
             4. Site Planning. The application shall include proper site
             layout, internal circulation, parking, buffering, and all
             other elements of proper design as specified in this
             Ordinance.
             5. Neighborhood. The proposed use shall not substantially
             change the character of any surrounding residential
             neighborhood, after considering any proposed conditions
             upon approval such as limits upon hours of operation.


      23
            See www.pennforesttownship.org/wp-content/uploads/2021/05/ZONING-BOOK-1.pdf
(last visited Jan. 11, 2022).
                                          16
               6. Safety. The proposed use shall not create a significant
               hazard to the public health and safety, such as fire, toxic
               or explosive hazards.
               7. Natural Features. The proposed use shall be suitable for
               the site, considering the disturbance of steep slopes,
               mature woodland, wetlands, floodplains, springs[,] and
               other important natural features.

Ord. § 116.C (R.R. at 229a-230a) (emphasis added).                    Accordingly, a special
exception does not exist by operation of law but, rather, only by zoning hearing
board decision after a hearing on a special exception application.
               Although the ZHB’s conclusions of law reflect the ZHB’s
understanding that the Ordinance permits a government facility use in the Project
Area only by special exception, see ZHB Dec. at 14, COLs 11, 14 (R.R. at 61a), the
ZHB did not make a finding that it had ever previously granted the Authority a
special exception for such use in the Project Area.24
               Since there is no record evidence that the ZHB granted a special
exception for a government facility use in the Project Area pursuant to Section 116
of the Ordinance, as a matter of law, no valid government facility use existed in the
Project Area. See Vineyard Oil & Gas Co.; see also Ord. § 116.C. Certainly, if a
government facility use did not exist, it could not be a principal use. If the Project
Area was not already subject to a principal use when Atlantic Wind filed the
Application, then the Project would be the principal use, rather than a prohibited
second principal use. The ZHB erred by denying the Application on the basis that
the Project was prohibited as a second principal use.

       24
           The Township’s counsel represented to this Court at the November 13, 2021 oral
argument that the ZHB has never previously received, reviewed, nor granted a special exception
application for the Authority to conduct a government facility use in the proposed Project Area.
The ZHB’s conclusion in this case that the “Authority’s current use of the proposed Project Area
is a ‘[g]overnment [f]acility[],[’] which is permitted in both the R-1 and R-2 [Z]oning [D]istricts
as a special exception[,]” ZHB Dec. at 14, COL 14 (R.R. at 61a), alone, is not a proper grant of a
special exception.
                                                17
             This Court has explained: “A zoning [hearing] board has a duty to make
essential findings of fact sufficient to support its conclusions.” Domeisen v. Zoning
Hearing Bd. of O’Hara Twp., 814 A.2d 851, 860 (Pa. Cmwlth. 2003). Here, the
ZHB made no findings of fact based on the record evidence which support its legal
conclusions that the Authority’s potable water protection is a use contemplated by
the Ordinance, or that the Authority’s potable water protection qualifies as a valid
government facility use under Sections 102 and 306.B.1.d of the Ordinance.
Accordingly, the ZHB’s denial of a special exception on the basis that “the proposed
[Project] would constitute a second principal use within a residential district in
violation of Section 802.B.2 of the [] Ordinance[,]” ZHB Dec. at 20 (R.R. at 67a), is
reversed.


             (2) Wind Turbines
             Atlantic Wind next argues that the ZHB erred by concluding that
Atlantic Wind failed to sustain its burden of proving that noise from the Project
would not exceed the 45 decibel limit set forth in Section 402.A.54.p of the
Ordinance. Specifically, Atlantic Wind claims that the ZHB disregarded unrefuted
record evidence that Atlantic Wind can and will monitor and maintain the sound
levels in accordance with any sound metric applied pursuant to the Ordinance.
Atlantic Wind further contends that the ZHB’s conclusion that the Ordinance
mandates compliance with the Lmax sound metric was inconsistent with Section
402.A.54.f of the Ordinance requiring that wind energy facilities be constructed in
accordance with all applicable wind energy and American National Standards
Institute (ANSI) standards.
             As stated above, wind turbines are among the principal uses permitted
in the Township’s R-1 Zoning District by special exception. See R.R. at 257a-258a;
see also Ord. § 306.B.1.g. In addition to the general special exception criteria
                                         18
required by Section 116 of the Ordinance, wind turbine applicants must satisfy the
specific criteria set forth in Section 402.A.54 of the Ordinance, which specifies, in
relevant part:

               f. The design of the [w]ind [e]nergy [f]acility shall
               conform to applicable industry standards, including those
               of [ANSI]. The Applicant shall submit certificates of
               design compliance obtained by the equipment
               manufacturers from Underwriters Laboratories, Det
               Norske Veritas, Germanishcer Llloyd [sic] Wind
               Energies, or other similar certifying organizations.
               ....
               p. The audible sound from the wind turbine(s) shall not
               exceed 45[]A weighted decibels [(dBAs)25], as measured
               at the exterior of a[n] occupied dwelling on another lot,
               unless a written waiver is provided by the owner of such
               building.

Ord. § 402.A.54 (R.R. at 275a-276a).
               In the Application, Atlantic Wind addressed each of the general and
specific special exception criteria listed in Sections 116 and 402.A.54 of the
Ordinance. See R.R. at 203a-226a, 999a-1002a, 1061a, 1456a-1457a. Relative to
the noise limitations in Section 402.A.54.p of the Ordinance, Atlantic Wind declared
in the Application: “[Atlantic Wind] will comply with this requirement[,]” and it
would provide proof thereof at the hearings. R.R. at 214a; see also R.R. at 995a-
996a, 1004a-1005a.


       25
          “Decibels is a volumetric scale or a volume scale in terms of sound level. . . . The higher
the decibel level the higher the volume. The A-weighting is a representation of how the human
ear generally responds to typical environmental sounds. It’s the most common metric used in
regulatory ordinances.” R.R. at 1071a.
       As a point of reference, “a normal conversation at three feet, if [a person is] not speaking
loudly is 60 [dBAs]. Wind blowing through the trees might be 30 [dBAs, or i]t might be 40
[dBAs,] depending on how much wind is blowing.” R.R. at 1102a-1103a; see also Coal Gas
Recovery, L.P. v. Franklin Twp. Zoning Hearing Bd., 944 A.2d 832, 836 (Pa. Cmwlth. 2008)
(“[T]he 29 to 30 decibel range . . . is a normal background noise level for a rural area.”).
                                                19
              At the Application hearings, professional acoustical engineer, Mark
Bastasch (Bastasch), testified on Atlantic Wind’s behalf that he conducted predictive
modeling for the Project and issued his February 27, 2018 report, in which he
concluded that the Project’s sound levels will comply with Section 402.A.54.p of
the Ordinance without the need of waivers. See R.R. at 227a-228a, 1072a, 1076a-
1077a.
              According to Bastasch, because the Ordinance did not specify the use
of a particular metric to establish compliance with Section 402.A.54.p of the
Ordinance, he employed the Leq metric, which he represented

              is the most common metric and the basis for the only
              standard available to assess wind turbine sound levels,
              [I]nternational Electrotechnical Commission (IEC)
              Standard 61400-11. Given this [O]rdinance [is] specific
              to wind energy facilities and the only standard available to
              assess wind turbine sound levels, IEC 61400-11, is based
              on the Leq metric, this assessment is necessarily based on
              the Leq metric.

R.R. at 278a; see also R.R. at 1087a-1088a. Bastasch described:

              We utilized the [Vestas 136 wind turbine model26]
              vendor’s sound pressure level information that is specified
              in the . . . IEC 61400-11. That identifies the sound
              emissions coming from the turbine. We used the highest
              or the highest sound level noted in the vendor’s
              documentation. We assume that all turbines were
              operating at that sound level.
              That was included into a propagation model that is based
              on [International Organization for Standardization
              (]ISO[)] 9613-2, which is the method for propagating
              sound outdoors. We used a ground co-efficient absorption
              of zero, which means we’re not accounting for any


       26
           However, Atlantic Wind has not determined the model of wind turbine it intends to use
for the Project. See ZHB Dec. at 11, FOF 14 (R.R. at 58a).


                                              20
             potential ground absorption. And we used a receptor
             height of four meters.

R.R. at 1073a; see also R.R. at 1074a, 1086a. Bastasch also relied on software that
implements the ISO 9613 method (Cadna/A). See R.R. at 1074a.
             Bastasch reported that his method also employed an omnidirectional
downwind condition, meaning that

             the model predicts sound levels presuming that the
             receptor is downwind from all the sources simultaneously.
             So what that means is that if I’m sitting in the center of a
             source that’s linear [sic]. So if we have a string of turbines
             here and I’m predicting the sound level at this point, the
             model is presuming the wind is coming this direction from
             that turbine, this direction from that turbine, and this
             direction from that turbine.
             Obviously, wind does not flow in that type of direction.
             But that is the basis of the modeling method that is used.

R.R. at 1074a-1075a. He declared that this method was evaluated and deemed
reliable by the 2016 Massachusetts Clean Energy Center (MassCEC) study on wind
turbine acoustics. See R.R. at 1075a.
             Using this methodology, Bastasch determined that there are zero
occupied dwellings at the 45 and 44 dBA sound levels, one at 43 dBA, six at 42
dBAs, 16 at 41 dBAs, and 8 at 40 dBAs. See R.R. at 280a, 1075a-1076a, 1086a.
Accordingly, he concluded that “[t]he [] noise level that we’re able to predict based
on the available data and the typical data for a wind project using the vendor
information and using the calculation means and methods for engineering and
evaluations does not exceed 45 [dBAs].” R.R. at 1092a. Bastasch acknowledged
that there is a plus or minus one error rate on his testing, but clarified that his
prediction method was found in the MassCEC study not to underpredict sound
levels. See R.R. at 1093a-1094a.



                                          21
               Bastasch explained that, if in the case of some anomalous event, such
as ice on the wind turbine blades that causes the acoustics to change, Atlantic Wind
has the ability to, and will ensure, adherence to the Ordinance’s noise restrictions.
See R.R. at 1077a-1079a, 1088a-1090a, 1098a.                     However, in his personal
experience, when he has conducted compliance checks of a project, he has never
found that the predictive model based on the Leq metric exceeded the noise
restrictions. See R.R. at 1095a-1097a. Bastasch also reassured that, if turbine
technology changes, or there are minor shifts in Atlantic Wind’s layout, he could
provide an updated evaluation. See R.R. at 1080a.
               When asked if, in his opinion, it would be appropriate to analyze the 45
dBA Ordinance standard at a maximum speed limit using an Lmax metric, Bastasch
responded:

               No. The L[m]ax approach is problematic for a number of
               reasons. Not the least of which is that it’s not predictable.
               The vendors don’t provide any data that would allow one
               to evaluate an L[m]ax criteria. It’s not repeatable from one
               event to another event. It therefore has high variance. It’s
               not considered reliable in that regard.

R.R. at 1079a.
               Robert W. Rand (Rand) testified on Objectors’ behalf as an expert in
wind turbine acoustics and noise measurements.27 See R.R. at 1725a. He explained
that the Leq metric measures average sound levels, while Lmax measures the highest

       27
          Objectors initially offered Rand as an expert in the field of acoustical engineering.
Although he is a member of the Institute of Noise Control Engineering (INCE), he does not have
an engineering degree, and he is not certified by INCE as an engineer. The parties ultimately
accepted Rand as an expert in the field of wind turbine acoustics and noise measurements. See
R.R. at 1710a-1724a.
        According to the hearing transcripts, Rand appeared and testified before the ZHB, and the
ZHB listed Rand’s report and resume among Objectors’ exhibit list; however, the ZHB made no
findings of fact that Rand attended the hearing, that he offered testimony, or that the ZHB relied
upon Rand’s testimony to reach its conclusions.


                                               22
noise level. See R.R. at 1728a, 1808a. Rand reviewed Bastasch’s report and
testimony and opined that the Leq metric is not a proper metric to evaluate a shall
not exceed noise ordinance, since the average may report a number lower than the
actual noise created by the source. See R.R. at 1728a-1729a, 1788a. Rather, based
upon his experience, Rand opined that Lmax is the proper metric to assess the
Project’s noise level in the context of a shall not exceed ordinance. See R.R. at
1728a-1729a.
            Rand reported that a nationwide survey of 491 noise ordinances
reflected that only 8% of the municipalities directed the use of the Leq metric;
thereby, implying the others used the Lmax metric. See R.R. at 1730a, 1732a.
However, when asked whether Bastasch’s statement that Leq is the industry standard
applicable to the Project, Rand acknowledged: “[T]he wind industry uses Leq insofar
as [it] obtain[s] Leq data from the manufacturers. There are undoubtedly other data
that are available including maximum levels. What I’ve seen generally is [it]
furnish[es] Leq data.” R.R. at 1730a; see also R.R. at 1771a. Therefore, Rand
agreed that Leq is the industry metric for predictive modeling for wind turbine
sound. See R.R. at 1794a-1795a. Although Rand stated that the Lmax metric can
be used for predictive modeling using the ISO 9613-2 with a conservative
adjustment added to the Leq, because it was done in the MassCEC study, he has
never seen it done other than in that study. See R.R. at 1793a-1795a, 1800a-1801a.
Thus, he admitted that Lmax is primarily used for measurement of an existing
source, as opposed to modeling a not-yet-existing source, and an accurate Lmax
measurement would require an actual operating facility. See R.R. at 1821a-1822a,
1824a. Rand reported that he evaluated Bastasch’s results, but did not conduct his
own modeling. See R.R. at 1776a-1779a. Instead, he used the MassCEC numbers,
which were obtained from hundreds of measurements taken from operating wind
turbines. See R.R. at 1820a-1827a.
                                        23
             Rand refuted Bastasch’s opinion that IEC 61400-11 is the only standard
available to assess wind turbine sound levels. Rand described that IEC 61400-11 is
the standard to be used in close-up test situations, but field testing should comply
with ISO 1996-2 or ANSI standards 512.18 or 512.9. See R.R. at 1732a-1734a.
However, Rand admitted that IEC 61400-11 is the international standard required to
be used, and, in his experience, has been used to obtain sound power levels for wind
turbines, and the “data are Leq.” R.R. at 1771a; see also R.R. at 1770a, 1772a-
1773a.
             Rand also asserted that Bastasch failed to disclose the inconsistencies
in the ISO 9613-2 standard, which is a three degree variability. See R.R. at 1741a.
He also claimed that, if Bastasch incorporated a two degree variability, Bastasch
failed to mention it in his February 27, 2018 report. See R.R. at 1782a-1788a. Rand
further disputed that there is any support in the ISO 9613-2 for claiming that the
Project’s noise level will never exceed the predicted levels, because the standard
itself warns that results may vary at any site on any given day, and it did not appear
to Rand that Bastasch accounted for that discrepancy. See R.R. at 1742a-1744a.
Rand explained that, since the Leq metric is based on an average (i.e., some noise
levels are higher and some are lower), unless the noise level is flat and never changes
(which is not the case with wind turbines), some noise levels will exceed the
Ordinance’s 45 dBA limit. See R.R. at 1744a-1745a.
             Rand also pointed out that Bastasch cast doubt on his own conclusions
by saying that sound mitigating measures can be put in place if noise levels ever do
exceed the Ordinance’s 45 dBA limit, but agreed that Atlantic Wind has control, and
could shut down any offending wind turbines if/when necessary. See R.R. at 1752a-
1756a, 1797a-1800a. Rand further represented that, as a member of the Institute of
Noise Control Engineers, if Bastasch knows that the Project noise levels would
exceed known thresholds and, perhaps, disturb sleep, etc., he is obligated to notify
                                          24
the relevant authorities. See R.R. at 1756a, 1758a-1759a. However, Rand admitted
that Bastasch employed reasonable variables, since one way he could have
represented a lower decibel level to the ZHB was to use a higher ground attenuation
score or to use less conservative atmospheric conditions, and Bastasch did not do so.
See R.R. at 1780a-1781a.
             Finally, Rand described that obtaining the Lmax metric for wind
turbines is difficult but not impossible, and the MassCEC study measured the Lmax
metric levels higher than the Leq metric, and supports that, to reach a conservative
Lmax metric, one need only add 11 dBAs to a Leq result (ex., if the Leq metric
shows 40 dBAs, the Lmax metric would be 51 dBAs). See R.R. at 1738a-1741a,
1747a-1750a, 1766a-1769a, 1810a-1813a, 1815a. Applying that method to this
case, Rand declared “the [Ordinance noise levels] would be exceeded at all the
neighbors[’ residences].” R.R. at 1727a. He acknowledged, however, that the
MassCEC study referenced empaneling a commission to find a more reliable method
of calculating turbine sound other than the Lmax metric because of Lmax’s apparent
unreliability. See R.R. at 1813a-1815a. Rand described that, when measuring a
noise source, a consultant must be sure he is measuring the wind turbine source, not
other noise sources, which adding 11 to obtain the Lmax metric conservatively
allows for such variance. See R.R. at 1806a-1809a, 1816a-1818a.
             Regarding which metric application must be applied to determine
compliance with Section 402.A.54.p of the Ordinance, Rand declared:

             It doesn’t say Lmax in the [O]rdinance. What I’m
             providing is an opinion, professional opinion, that if you
             are to go out and measure a noise which had been
             permitted -- and I’m not saying what equipment may have
             been permitted, any equipment -- you hold up a meter and
             you’re evaluating against [sic] shall not exceed, you have
             to look at the Lmax.
             ....

                                         25
              . . . If you look at Leq and Lmax, Leq clearly will not
              provide the range of sound levels needed to assess against
              shall not exceed. Leq could be any number of decibels
              below the Lmax. And in the case of Michigan and the
              testimony and data provided from the [Mass]CEC study,
              the Lmax can be as high as 11 dBA over the Leq. So you
              have to use Lmax.

R.R. at 1819a-1820a. Rand testified that all of his opinions were rendered with a
reasonable degree of scientific certainty. See R.R. at 1764a.
              Atlantic Wind also presented certified noise control engineer, Robert
D. O’Neal (O’Neal), on rebuttal. See R.R. at 320a-325a, 756a-904a. O’Neal
reviewed Section 402.54.A.p of the Ordinance, Bastasch’s and Rand’s testimony,
and Bastasch’s February 27, 2018 report. O’Neal observed that Section 402.54.A.p
of the Ordinance specifies that the Township’s wind turbine sound limit is 45 dBAs,
but does not state a particular metric by which the sound limit must be measured.
See R.R. at 772a-773a, 833a. O’Neal described that acoustics experts like himself
will “read [an ordinance] like this that does not specify what the metric is, . . . [and]
would use [their] professional experience in terms of what [they]’re evaluating. So
for a wind turbine [they will] evaluate it . . . with respect to the equivalent sound
level or the Leq.”28 R.R. at 774a-775a.
              O’Neal confirmed:

              Leq is what’s called the equivalent sound level. And the
              equivalent sound level is a sound level over a defined
              period of time. It could be one minute, could be one hour,
              it could be five hours. So over a defined period of time.
              And it’s a one number equivalent.
              It takes all the energy through that time period[] and makes
              a one number equivalent of it. And that energy is heavily
              skewed by higher events during that time period. It’s not

       28
         O’Neal testified that in a study across 491 United States communities, 8% of their
ordinances expressly require the use of the Leq metric. See R.R. at 861a. The remaining
communities, like the Township, did not specify the metric to be applied. See id.
                                            26
               immediate. It’s not an average. It takes all the energy
               during that time period. That’s a[] Leq.

R.R. at 775a-776a; see also R.R. at 835a. O’Neal explained that the Leq metric
“takes all the energy and gives you one number of that sound level . . . ,”29, 30 R.R.
at 835a, while the Lmax metric will test the maximum instantaneous sound level
during any given time period, which is generally a spike. See R.R. at 777a, 835a,
849a-850a. Thus, traffic, turning on an air conditioner, slamming a car door, or “any
little gust of wind that is not related to operation of a wind turbine will cause a spike
in the sound level and now that will be your Lmax even though it’s not from the
wind turbine.” R.R. at 850a; see also R.R. at 867a, 887a. He added: “When turbines
are operating, they’re operating at a fairly steady -- steady pitch. They’re not going
to generate spikes.” R.R. at 899a.
               O’Neal expounded:

               The Leq [metric] is by far the most often used metric in
               the field of acoustics. There are many applications for it.
               Wind energy is just one of many. The Lmax [metric]
               would be and is used in certain applications absolutely.
               But it’s more used for things like pile driving or, you
               know, construction noise. A short duration type of event[]
               that ha[s] a loud short duration sound level.

R.R. at 777a-778a.
               When asked why the Leq metric was the appropriate metric for a sound
measurement of wind turbines, O’Neal declared:

               The Leq [metric] is the sound metric that every wind
               turbine manufacturer uses by international standard to
               measure the sound from the turbines to get the rating of
               [its] turbines. It’s like rating a light bulb. The
               [manufacturers] rate their sound power using a defined
               IEC 61400-11 standard. It’s an international standard used

       29
          The Leq metric can be used to model or measure sound. See R.R. at 902a.
       30
          Bastasch’s calculations assumed all 24 of the turbines “[we]re operating at their absolute
highest performance or maximum sound levels simultaneously.” R.R. at 903a.
                                                27
            for this particular source of sound. And other sources of
            sound have other standards too. This is the one that’s
            particular to a wind energy -- a wind turbine.

R.R. at 778a; see also R.R. at 827a. He added that the 2016 MassCEC study revealed
that the Lmax metric was the least reliable way to measure wind turbine sound, due
to a number of factors, including that the Lmax metric is an instantaneous number
from which background noise cannot be subtracted, whereas with the Leq metric,
background noise can be mathematically subtracted, so there is a higher degree of
confidence with the Leq metric that the sound was only from the turbine. See R.R.
at 806a-808a, 862a-863a.
            Although O’Neal acknowledged that it is not impossible to measure
wind turbine noise using the Lmax metric, see R.R. at 850a-851a, 890a-891a, he
stated that all wind turbine sound modeling is performed using the Leq standard
“because that is the very detailed, very high level data that comes out of the IEC
61400-11 international standard for measuring wind turbines that uses the Leq
measurement process to measure the data.” R.R. at 781a; see also R.R. at 866a.
            O’Neal described that IEC 61400-11 international standard data

            is collected under direct measurements of a turbine. And
            it’s done at a prescribed distance. Generally, it’s the
            height of the nacelle and half the rotor diameter of the
            particular turbine that’s under measurement.
            So it’s in the neighborhood of 400, 450 feet away so that
            you know you’re measuring just that particular wind
            turbine. It’s measured under a variety of different wind
            speeds. And, again, at some point under certain wind
            speeds you see the sound level data flatten out. It does not
            get any louder than that.
            So there’s a maximum or highest sound level from that
            particular turbine. And that data under a variety of wind
            speeds is what is provided out of the IEC standard to a
            developer who shares it with their acoustical engineer.


                                        28
R.R. at 792a.
              O’Neal refuted Rand’s position that the measurements are taken at
optimum levels, stating that measurements are taken with the turbine running and
also while it is off, to get the background sound level. Then, the background sound
is subtracted from the total sound resulting in a turbine-only number, which is the
number used in modeling. See R.R. at 794a, 892a-893a. He explained that the IEC
61400-11 includes data particular to each and every wind turbine brand and model,
including the Vestas used in Bastasch’s modeling, collected using the Leq metric
because it is the most reliable, stable, repeatable metric. See R.R. at 792a-796a,
827a.
              O’Neal declared that the IEC 61400-11 international standard is the
absolute standard, with by far the best data available to the acoustics industry for
predictive wind turbine sound modeling, because the data is collected in the real
world. See R.R. at 793a, 827a, 866a. O’Neal expressed that the IEC 61400-11
international standard and even the alternative ANSI 512.9 part 3 and ANSI 512.18
standards that Rand referenced “all use the Leq [metric] to describe sound.” R.R. at
797a. He represented that he has never been involved in a wind turbine modeling
analysis that did not employ the IEC standard. See R.R. at 793a.
              O’Neal also stated that, although the Ordinance does not require sound
level modeling, Bastasch used that process to reach his conclusions as a matter of
due diligence. See R.R. at 781a, 825a-826a. O’Neal described Bastasch’s process
as follows:

              It’s a multi-stepped process. You need to start with the
              layout. In other words, what does the project look like,
              where the turbine is going to be located. So you get a
              turbine layout from the applicant or the developer that has
              the latitude and longitude coordinates of the sound
              sources, the wind turbines, in this case.


                                          29
             Then you get sound level data from the wind turbines.
             That sound level data comes [from] using this IEC 61400-
             11 international standard. The key takeaway for the
             standard is that this standard[] measures the turbines out
             in the real world under a wide variety of wind speed
             conditions.
             And under lower wind speed conditions they make less
             sound. Under higher wind speed conditions they make
             more sound. And if they reach a certain wind speed where
             they don’t make any more sound, the blades feather, and
             the sound level from the turbines does not increase any
             more.
             And that maximum sound level from the turbines at
             whatever wind speed that is for the turbine that’s being
             evaluated, the V-136 in this case[,] [t]hat is the sound level
             that [] Bastasch put into the model. It was the highest
             sound level under whatever wind speed generates that
             sound.
             So you have the turbines, you know where they’re located,
             you know how much sound, the highest sound level they
             can give out is, you get the coordinates of homes in the
             community. Put that into your model. You put terrain.
             Topography into the model from [the United States
             Geological Survey] or the state database. You put
             temperature. The relative humidity into the model. Those
             factors are generally 10 degrees C, 70 percent relative
             humidity. Those are conservative. Those generate the
             least amount of sound reduction. So they give you the
             highest potential sound levels. And you put a ground
             factor in, a G-factor, indicating hard ground, intermediate
             ground, a combination of hard and soft, or soft ground.
             And [] Bastasch put a G-factor of zero [] which is hard
             ground, which, again, is the most conservative, and will
             give you the highest possible sound levels in his modeling.

R.R. at 782a-784a; see also R.R. at 799a-801a. After having visited the Project Area,
O’Neal agreed with Bastasch’s conservative assumptions. See R.R. at 810a-811a.
He also stated that Bastasch’s ISO 9613 modeling standard comports with the same
ANSI standard model with a different number. See R.R. at 789a.

                                          30
               According to O’Neal, the next step is to input the turbine, community,
and topography lay-out, and “use a standard to [] propagate or calculate from each
of the wind turbines out into the community.                  And that’s the ISO 9613-2
standard . . . .” R.R. at 798a. O’Neal described that the ISO-9613 standard is a worst
case standard in which “the wind is assumed to be blowing from every source to
every receptor at the same time regardless of actual directionality[,]” and which
makes its predictions fairly conservative. R.R. at 802a. O’Neal described that
Bastasch’s model result was not an arithmetic average, but the highest possible
sound level for the Project. See R.R. at 836a, 847a-848a, 900a-901a.
               O’Neal reviewed Rand’s suggestion in the MassCEC study that the
Lmax construction measurement ranges from 6 to 11 dBAs higher than the Leq
metric because of background noise contamination, see R.R. at 841a-846a, but
offered that Rand’s adding of 11 dBAs to Bastasch’s results was not consistent with
any accepted industry acoustic standards for modeling sound, because “[t]here’s no
ANSI standard that talks about making that kind of an adjustment from [a] [metric]
Leq to an Lmax [metric].” R.R. at 790a; see also R.R. at 866a.
               O’Neal agreed with Bastasch’s conclusion that the actual Project noise
will not exceed the 45 dBAs

               because, by doing such a short time period[31] and using
               the conservative assumptions that [] Bastasch did he’s
               basing that conclusion on looking at his modeling
               approach and his techniques with the [2016] [Mass]CEC
               research study . . . . And one of the conclusions of that
               report is[,] with those types of settings[,] the measured
               values in Massachusetts of a variety of turbines never
               exceed[ed] the model values of those same turbines when



       31
         Although O’Neal inferred that it was five minutes because that was the time in the report
to which Bastasch compared his modeling in this case, the record is not clear as to how long
Bastasch conducted the modeling. See R.R. at 822a-824a, 848a, 864a-865a, 895a-896a.
                                               31
               using switches such as [] Bastasch used here with a G of
               zero and so forth.

R.R. at 804a.
               O’Neal declared that Atlantic Wind’s control over the wind turbines
plays a role in his conclusion “[b]ecause . . . if, for whatever reason, a sound level
did not meet a 45 [dBA] limit, I’m not saying it would, but if for some reason, it
didn’t, the operator . . . can regulate [the turbines] . . . [to] meet it.”32 R.R. at 804a-
805a. O’Neal explained:

               Every wind operator has a central control center that’s
               staffed 24 hours a day where there are staff people
               watching each turbine. Every turbine at every wind farm
               is monitored 24 hours a day. And, so, if there is something
               going on at a wind turbine they know it. If there is a
               requirement to do something at a certain wind farm, they
               can program it accordingly and take action to make that
               turbine do whatever is required.

R.R. at 811a. O’Neal stated that, although Rand considered an operator’s ability to
control the wind turbines’ sound in his report, Rand discounted it as ineffective. See
R.R. at 790a-791a.
               O’Neal concluded with a reasonable degree of professional certainty
that Bastasch’s modeling accurately demonstrated that Atlantic Wind has the ability
to comply with and not to exceed the 45 dBA Ordinance standard, and that the
Project sound levels will not exceed 45 dBAs at any identified occupied dwelling.
See R.R. at 761a, 815a-816a, 853a.
               “The [ZHB] is the arbiter of credibility and weight to be afforded the
evidence and [courts] may not engage in factfinding or disturb the [ZHB’s]
credibility determinations on appeal.” Allen Distrib. v. W. Pennsboro Twp. Zoning


       32
         For example, O’Neal expressed that damage and ice build-up on the blades to a certain
degree can change a wind turbine’s acoustical characteristics, although not necessarily to the point
of exceeding the Ordinance limit. See R.R. at 818a-819a, 853a-857a.
                                                32
Hearing Bd., 231 A.3d 90, 102 (Pa. Cmwlth. 2020). Accordingly, this Court
acknowledges that “[a] zoning [hearing] board is free to reject even uncontradicted
testimony it finds lacking in credibility, including testimony offered by an expert
witness[,] [and] [i]t does not abuse its discretion by choosing to believe the opinion
of one expert over that offered by another.” Taliaferro v. Darby Twp. Zoning
Hearing Bd., 873 A.2d 807, 811 (Pa. Cmwlth. 2005) (citations omitted). However,
the zoning hearing board must “provide[] an adequate explanation of its resolution
of the factual questions involved, and set[] forth its reasoning in such a way as to
show its decision was reasoned and not arbitrary.” Id. at 816.
             In the instant matter, without making any specific credibility
determinations, the ZHB made the following relevant findings of fact:

             42. No testimony was presented to the ZHB as to how
             much sound would be generated by the actual wind
             turbines [Atlantic Wind] would actually or eventually use.
             ....
             46. In modeling the sound level, [] Bastas[c]h used the
             “Leq metric[].[”]
             47. The Leq metric averages sound over a period of time.
             48. [The] Lmax [metric] measures the “highest sound
             level” during any given time period.
             49. The wind industry standard [] Bastasch used for
             modeling the sound level generated by the wind turbines
             is the ISO 9613-2.
             50. To a large extent, the manufactures [sic] of wind
             turbines dictate that the purchasers of wind turbines use
             the Leq metric by providing sound data to purchasers of
             wind turbines using only the Leq metric.
             51. The time period over which the Leq metric average is
             calculated could be anywhere from a few seconds to
             weeks, months, or even years.


                                         33
            52. It was unclear the length of the period [] Bastasch used
            in making his calculations and rendering his opinions.
            53. Although the Lmax method is not the wind industry
            standard for measuring sound generated by wind turbines,
            and it can be difficult to get an accurate measurement, it
            can be used, and has been used, for that purpose.
            54. The measurement of decibels is logarithmic in nature,
            and not linear.
            55. The variance using the IOS 9613-2 standard is ± three
            (3) decibels.
            55. [sic] [Ordinance] Section 402.A.54[.]p[] specifically
            states “shall not exceed forty-five (45) weighted decibels,
            as measurement at the exterior of an occupied dwelling on
            another lot unless a written waiver is provided by the
            owner of such property” and as such is a shall not exceed
            standard.
            56. [sic] The appropriate metric to use when evaluating a
            shall not exceed noise ordinance is the Lmax, which
            measures the highest level of sound. [The] Leq [metric]
            measures the average sound level.
            57. [sic] The Lmax metric is commonly used in regard to
            a shall not exceed ordinance.
            58. [sic] A reasonable “rule of thumb” to convert a sound
            level using the Leq metric to a sound level using the Lmax
            method is to add eleven (11) decibels to the Leq
            measurement.

ZHB Dec. at 11-12, FOFs 39-58 (R.R. at 58a-59a) (italics added).
            The ZHB reached the following conclusions of law:

            24. Atlantic Wind failed to supply information necessary
            to demonstrate compliance with the standards and criteria
            of Section 402.A.54.p [of the Ordinance].
            25. The testimony presented by Atlantic Wind relating to
            an average project sound level not exceeding a forty-five
            (45) dBA [limit] at any identified occupied dwelling is
            insufficient to meet the requirements of 402.A.54.p of the
            [Ordinance].
                                        34
            26. The [Ordinance] does not provide for an averaging of
            noise admissions[,] but rather specifies that an average
            noise level shall not be exceeded.

ZHB Dec. at 15, COL 24-26 (R.R. at 62a).
            The ZHB explained:

            [Atlantic Wind] failed to produce evidence to meet its
            burden that the sound level would not exceed the
            requirements of the [Ordinance].

            The specific language of Section 402.A.54.p [of the
            Ordinance] provides that the audible sound shall not
            exceed 45A weighted decibels as measured at the exterior
            of an occupied dwelling on another lot. In an effort to
            meet its burden [Atlantic Wind] presented the testimony
            of [] Basta[s]ch, . . . who predicted the sound levels would
            comply with the [Ordinance]. No evidence was presented
            of the exact type of wind turbine which would be utilized
            in the Project Area and as such which would include the
            level noise emission from that particular type of turbine.
            Moreover, the predicted sound levels by [Atlantic Wind’s]
            expert were based on a sound modeling using a L[eq]
            average level of noise. The L[eq] metric averages sound
            over a period of time which[,] by its definition[,] would
            include levels that exceed the 45A weighted decibels and
            those below that level. No testimony was presented as [to]
            the length of time upon which that average sound period
            would be measured nor does the [Ordinance] specify the
            amount of time. If the [Ordinance] contemplated using the
            L[eq] method it would have specifically listed it or [i]n the
            alternative [] included the period of time upon which the
            average was to be calculated.

            Clearly the language of the [Ordinance] using [sic] a “shall
            not exceed” standard in the Ordinance. A type of sound
            acoustic measurement called the Lmax measures the
            instantons maximum sound level during any given time.
            Although testimony revealed that the Lmax method is not
            the wind industry standard for measuring sound generated
            by wind turbines, because it can be difficult to get an
            accurate measurement, it can be used and has been used

                                         35
             for that purpose. Despite the fact that [Atlantic Wind]
             presented testimony that wind turbines could be shut down
             or turned off during periods of high winds to prevent the
             sound levels from exceeding the 45A weighted decibels,
             this is not “evidence” of the fact that the wind turbines
             would not exceed the 45[]A weighted decibels at the
             exterior of an occupied building. Evidence is not “a
             promise” that the applicant will comply because that is a
             legal conclusion reserved for the [ZHB] once it hears what
             the applicant intends to do and then determine[s] whether
             it matches the requirement set forth in the ordinance.
             Edgemont [sic] Twp. v. Springton Lake Montessori Sch[.,
             Inc.] . . . , 622 A.2d 418 (Pa. Cmwlth. 1993). The [ZHB]
             has determined that insufficient evidence was presented by
             [Atlantic Wind] as to turbine sound to be emitted from the
             turbine[,] which model number was never indicated by
             [Atlantic Wind,] by which to determine that the sound
             emanating from the [P]roject would not exceed 45A
             weighted decibels at the exterior of a property to show
             compliance with Section 402.A.54.B [sic] of the []
             Ordinance.

ZHB Dec. at 19-20 (R.R. at 66a-67a).
             Section 112.C.2 of the Ordinance specifies: “Where the application is
contested or denied, the [ZHB’s] decision shall be accompanied by findings of fact
and conclusions based thereon, together with the reasons for such conclusions.”
Ord. § 112.C.2 (emphasis added).33 This Court has also ruled: “Appellate courts
cannot properly and efficiently exercise even a limited function of judicial review
without the [ZHB’s] necessary findings of fact and conclusions of law together with
reasons for its decision, even when the record contains complete testimony
presented to the [ZHB].” Upper Saucon Twp. v. Zoning Hearing Bd. of Upper
Saucon Twp., 583 A.2d 45, 48 (Pa. Cmwlth. 1990) (emphasis added).



      33
                www.pennforesttownship.org/wp-content/uploads/2021/05/ZONING-BOOK-1.pdf
(last visited Jan. 11, 2022).
                                          36
              Here, although it appears that Rand’s testimony formed the basis of the
ZHB’s decision, the ZHB never made a finding that Rand appeared or even testified
at the ZHB hearings,34 let alone reconciled Rand’s testimony with Bastasch’s
testimony. The ZHB did not make any findings relative to O’Neal’s testimony, or
reconcile his conclusions with Rand’s statements, nor did the ZHB make a
determination that it found Rand’s testimony more credible than Bastasch’s and
O’Neal’s testimony. Accordingly, the ZHB did not provide any “explanation of its
resolution of the factual questions involved[.]” Taliaferro, 873 A.2d at 816.
              Moreover, as a substantive matter, despite that Section 402.A.54.p of
the Ordinance does not specify which metric, Leq or Lmax, should be used to
determine whether the 45 dBA restriction therein will be met, and even after
acknowledging that the Lmax metric is not the wind industry standard for measuring
sound generated by wind turbines, the ZHB ruled that Atlantic Wind’s modeling
should have been done based on the Lmax metric. The ZHB highlighted that, “[i]f
the [Ordinance] contemplated using the L[eq] method it would have specifically
listed it or [i]n the alternative [] included the period of time upon which the average
was to be calculated.” ZHB Dec. at 19 (R.R. at 66a). The contrary is also true: If
the Ordinance intended for applicants to apply the Lmax metric, it could have stated
so therein, and/or specified a time over which a Leq metric should be calculated.
However, Section 402.A.54.p of the Ordinance is silent on both points. This Court
has held that, when a zoning ordinance does not contain the requirement the zoning
hearing board ascribes to it, the zoning hearing board’s conclusion has no basis in
law or fact and, thus, cannot stand. See MarkWest I.

              [T]he Pennsylvania Supreme Court has made clear that
              “the authority of a zoning [hearing] board to act arises

       34
          Rand’s name only appears in the ZHB’s decision insofar as his report and resume are
listed among Objectors’ exhibits. See ZHB Dec. at 4 (R.R. at 51a).
                                             37
           exclusively from the ordinance and the enabling statute
           and the language of both demarcates [its] jurisdiction . . . .
           Norate Corp. v. Zoning Bd. of Adjustment of Upper
           Moreland Twp., . . . 207 A.2d 890, 893-94 ([Pa.]1965).
               [A] zoning [hearing] board is not a legislative
               body, and it lacks authority to modify or amend
               the terms of a zoning ordinance. ‘[Z]oning
               [hearing] boards . . . must not impose their concept
               of what the zoning ordinance should be, but rather
               their function is only to enforce the zoning
               ordinance in accordance with the applicable law.’
               Thus, the [zoning hearing] [b]oard is required to
               apply the terms of the [z]oning [o]rdinance as
               written rather than deviating from those terms
               based on an unexpressed policy.
           Greth Dev. Grp., Inc. v. Zoning Hearing Bd. of Lower
           Heidelberg Twp., 918 A.2d 181, 187 (Pa. Cmwlth. 2007)
           (citation omitted; emphasis added) (quoting Ludwig v.
           Zoning Hearing Bd. of Earl Twp., 658 A.2d 836, 838 (Pa.
           Cmwlth. 1995)); see also MarkWest I. “A zoning hearing
           board does not enjoy broad, inchoate powers to
           advance its members’ vision of what constitutes the
           public welfare or even the public welfare as defined in a
           variety of environmental protection statutes, be they state
           or federal. Other governmental agencies bear that
           enforcement authority.” HHI [Trucking & Supply, Inc. v.
           Borough Council of Borough of Oakmont], 990 A.2d
           [152,] 160 [(Pa. Cmwlth. 2010)] (emphasis added).

MarkWest Liberty Midstream & Res., LLC v. Cecil Twp. Zoning Hearing Bd., 184
A.3d 1048, 1060 (Pa. Cmwlth. 2018).

           Although the [ZHB’s] interpretation of the [Ordinance] is
           entitled to deference, based upon this record[,] we
           conclude that the [ZHB] acted arbitrarily and abused its
           discretion by mandating [noise metric] requirements not
           set forth in the [Ordinance]. Because the [ZHB’s]
           [c]onclusions are not supported by the law or [satisfactory
           weighing of] the record evidence, they cannot form the
           basis for the [ZHB’s] denial of [Atlantic Wind’s] special
           exception [A]pplication.


                                        38
MarkWest I, 102 A.3d at 564.
             The ZHB’s failure to make necessary findings of fact and credibility
determinations regarding the expert witness testimony, and its undocumented policy
and unsupported position that Section 402.A.54.p of the Ordinance requires
applicants to prove a proposed wind energy project’s compliance therewith using
only the Lmax metric (which all the experts agreed is not a wind industry standard),
reflect that the ZHB did not have a basis in the Ordinance to deny the Application.
             In addition, the ZHB’s reliance on Edgmont to support its position that
Atlantic Wind’s promise to operate within the noise restrictions in Section
402.A.54.p of the Ordinance is insufficient to meet its burden relative to the
Application appears to be misplaced. This Court acknowledges that a promise of
future compliance alone is not sufficient for an applicant to satisfy special exception
requirements. See Edgmont. However, in Edgmont, this Court reversed the zoning
hearing board’s grant of a special exception where the applicant failed to address the
special exception criteria but, instead, assured the zoning hearing board that it would
comply with those criteria. See id. This Court concluded that if the application
submission did not address all of the special exception criteria, promises cannot
make up for the shortfall, and the application must be denied.
             However,

             [w]here the plan, as submitted, addresses all of the
             ordinance’s prerequisites for the special exception sought,
             and reasonably shows that the property owner is able
             to fulfill them in accordance with the procedures set
             forth by the zoning code (as reasonably interpreted by
             the [zoning hearing] board), a reviewing court should
             not reverse the grant of such an exception on the sole basis
             that some of the items described in the plan [are promised
             to] be completed at a later date.




                                          39
Broussard II, 907 A.2d at 502 (emphasis added). In such situations, an applicant’s
promise of future compliance with the ordinance may satisfy the applicant’s initial
burden of persuasion. See id. Therefore, here, where Atlantic Wind specifically
addressed in its Application and at the hearings all of the Township’s special
exception criteria, where Section 402.A.54.p of the Ordinance does not specify that
expert acoustics testimony is necessary to satisfy that requirement or that the Lmax
metric is the governing metric, and where the ZHB has not properly weighed
evidence such that this Court can determine whether the ZHB reasonably interpreted
the Ordinance’s noise restriction, Edgmont is not controlling.
             “The extent of the [ZHB’s] error [denying the Application] without
supportive findings of fact requires us to remand this part of the [ZHB’s] decision
with the directive that the [ZHB] make findings on this issue.” Domeisen, 814 A.2d
at 860. Accordingly, the portion of the trial court’s order affirming the ZHB’s
conclusion that Atlantic Wind’s wind turbines did not meet the criteria for a special
exception must be vacated and the matter remanded for the ZHB to make credibility
determinations and explain its resolution of the factual questions surrounding its
noise metric requirement and make conclusions of law based thereon.


             (3) Meteorological Tower
             Atlantic Wind also argues that the ZHB erred by concluding that
Atlantic Wind’s proposed permanent meteorological tower would not qualify as an
accessory use, or it would be considered an unpermitted second principal use, within
a Township residential district, because the Zoning Officer concluded that it was an
integral part of the overall Project.
             Section 116.B.2 of the Ordinance specifies that, as part of the ZHB’s
special exception procedure, “[t]he Zoning Officer should provide a review to the
[ZHB] regarding the compliance of [an] application with th[e] Ordinance.” Ord. §
                                         40
116.B.2 (R.R. at 229a). Section 202 of the Ordinance defines “wind turbine” to
“include the nacelle, wind rotor, tower, and pad transformer, if any.” Ord. § 202
(R.R. at 255a) (emphasis added). In the Zoning Officer’s February 23, 2018
memorandum to the ZHB, he stated that Atlantic Wind’s proposed permanent
meteorological tower was “a part of this [P]roject under the proposed use.” R.R.
297a; see also R.R. at 681a, 933a, 1199a, 1474a. Although the Zoning Officer’s
February 23, 2018 memorandum was listed among the exhibits presented before the
ZHB, see ZHB Dec. at 2 (R.R. at 49a), Exs. A11, B5, the ZHB did not make any
findings of fact or conclusions of law relative to the Zoning Officer’s opinion.
Where, as here, a zoning hearing board does not denounce a zoning officer’s
interpretation, it is entitled to some weight. See Bethlehem Manor Vill., LLC v.
Zoning Hearing Bd. of the City of Bethlehem, 251 A.3d 448 (Pa. Cmwlth. 2021).
             In addition, at the Application hearings, Craig Poff (Poff), Director of
Business Development for Atlantic Wind’s parent company, Avengrid Renewables,
confirmed that Atlantic Wind previously obtained conditional use approval for the
temporary meteorological towers.        Poff testified that, since the permanent
meteorological tower is appurtenant to the Project, Atlantic Wind did not apply for
conditional use approval for the tower. See R.R. at 1057a-1060a. Specifically, Poff
clarified that the permanent meteorological tower is “an appurtenant [(not
accessory)] use to the construction of wind turbines. You must have a permanent
meteorological tower for the instrumentation independent of wind turbines.” R.R.
at 1059a; see also R.R. at 1060a-1062a.
             Michael Kissinger (Kissinger), senior project manager and engineer
responsible for the Project site plan, confirmed that the proposed permanent
meteorological tower is not a communications tower, and it is integral to the Project
and, thus, conditional use approval was not required. See R.R. at 1192a-1193a,
1197a, 1201a, 1326a-1327a.
                                          41
              Notwithstanding, regarding the proposed permanent meteorological
tower, the ZHB found:

              34. The site plan proposed by Atlantic Wind[,] as well as
              Atlantic Wind’s [A]pplication[,] proposes a permanent
              [m]eteorological [t]ower.[35]
              ....
              37. [Atlantic Wind] provided no testimony why the
              proposed permanent [m]eteorological [t]ower was part of
              the turbine use.
              38. [Atlantic Wind] provided no testimony indicating why
              the permanent [m]eteorological [t]ower was accessory to
              the turbine use.

ZHB Dec. at 10-11, FOFs 34, 37-38 (R.R. at 57a-58a).
              The ZHB concluded:

              23. The permanent meteorological tower does not qualify
              as an accessory structure and requires [c]onditional [u]se
              [a]pproval, which approval has not been obtained.
              ....
              27. Since [Atlantic Wind] failed to meet its burden with
              regard to a special exception to [sic] the [Project], the
              permanent [m]eteorological [t]ower is not permitted as an
              accessory use or structure.
              28. For the reasons set forth regarding a dual use of the
              principal use of the [Project Area], the permanent
              [m]eteorological [t]ower as a special exception is not
              authorized in the R[-]1 or R[-]2 Zoning Districts.

ZHB Dec. at 15-16, COLs 23, 27-28 (R.R. at 62a-63a).
              Atlantic Wind had the burden of proving that the proposed
meteorological tower was either so customary and incidental to the Project that

       35
           See also ZHB Dec. at 15, COL 22 (R.R. at 62a) (“The Atlantic Wind site plan and
Application reflect that the permanent meteorological tower is proposed in connection with the
[Project].”).
                                             42
separate approval was not necessary, or that it was permitted by special exception.
Importantly, the ZHB admitted the Zoning Officer’s opinion into evidence, but did
not consider it while scrutinizing the Application. Based on this Court’s review, the
Zoning Officer’s opinion, together with Poff’s and Kissinger’s testimony, was
sufficient evidence to meet Atlantic Wind’s burden of showing that the proposed
permanent meteorological tower was part of the Project. The ZHB’s failure to
recognize all of that evidence, particularly its Zoning Officer’s opinion, was an abuse
of discretion. Accordingly, this Court reverses the portion of the trial court’s order
affirming the ZHB’s denial of the Application relative to the proposed permanent
meteorological tower.


                                     Conclusion
             Based on the foregoing, this Court reverses the portions of the trial
court’s order upholding the ZHB’s decision denying the special exception as a
second principal use and denying approval for the permanent meteorological tower.
This Court otherwise vacates the trial court’s order and remands this matter to the
trial court for remand to the ZHB to make findings of fact and conclusions of law
consistent with this Opinion, specifically regarding which metric applies to measure
the Project’s noise level pursuant to Section 402.A.54.p of the Ordinance and the
basis therefor, and whether the Project would comply with the Ordinance.



                                        _________________________________
                                        ANNE E. COVEY, Judge



Judges Fizzano Cannon and Crompton did not participate in the decision in this case.


                                          43
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Atlantic Wind, LLC               :
                                 :
           v.                    :
                                 :
Zoning Hearing Board of Penn     :
Forest Township                  :
                                 :
Bethlehem Authority              :
                                 :
           v.                    :
                                 :
Zoning Hearing Board of Penn     :
Forest Township                  :
                                 :
Appeal of: Bethlehem Authority   :   No. 585 C.D. 2020
                                 :
                                 :
Atlantic Wind, LLC,              :
                 Appellant       :
                                 :
           v.                    :
                                 :
Penn Forest Township             :
Zoning Hearing Board             :   No. 591 C.D. 2020
                                 :
                                 :
Bethlehem Authority              :
                                 :
           v.                    :
                                 :
Penn Forest Township Zoning      :
Hearing Board                    :
                                 :
Appeal of: Atlantic Wind, LLC    :   No. 20 C.D. 2021
                                 :
                                 :
Bethlehem Authority,             :
                 Appellant       :
                                 :
           v.                    :
                                 :
The Zoning Hearing Board of      :   No. 242 C.D. 2021
Penn Forest Township             :
                                    ORDER

            AND NOW, this 12th day of January, 2022, the Carbon County
Common Pleas Court’s (trial court) May 29, 2020 order is REVERSED in part, and
VACATED in part. The matter is REMANDED to the trial court for remand to the
Penn Forest Township Zoning Hearing Board for further action consistent with this
Opinion.
            Jurisdiction is relinquished.




                                       _________________________________
                                       ANNE E. COVEY, Judge